 

Exhibit 10.1
  

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 7, 2019
(“Effective Date”), is made and entered into by and between FitLife Brands,
Inc., a Nevada corporation (“Company”), and Patrick Ryan (“Employee”).
 
R E C I T A L S:
 
WHEREAS, Employee currently serves as the Company’s Chief Retail Officer
pursuant to an Employment Agreement dated June 1, 2016 (“Original Agreement”),
which Original Agreement expires by its terms effective June 7, 2019; and
 
WHEREAS, Company and Employee desire to terminate the Original Agreement in
consideration for the execution by the parties of this Agreement, pursuant to
which the Company will continue to retain the services of Employee in the role
of Chief Retail Officer.
 
NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
 
1.           Employment.  The Company shall employ the Employee, and the
Employee accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date and
ending as provided in Section 7 (the “Employment Period”).
 
2.           Position and Duties.  
 
(a)           During the Employment Period, the Employee shall serve as the
Chief Retail Officer of the Company and shall have the duties, responsibilities
and authority for such position as designated by the Chief Executive Officer of
the Company (“CEO”), which duties, responsibilities and authority shall include
national and international retail sales and product development.  The Employee
shall, if so requested by the Company, also serve without additional
compensation, as an officer, director or manager of any entities from time to
time directly or indirectly owned or controlled by Company or its affiliates.
 
(b)           The Employee shall report to the CEO and shall devote his best
efforts and substantially all of his active business time and attention (except
for permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its affiliates.  The
Employee shall perform his duties and responsibilities to the best of his
ability in a diligent and professional manner.  During the Employment Period,
the Employee shall not engage in any business activity which, in the reasonable
judgment of the Board of Directors of the Company (“Board”), conflicts with the
duties of the Employee hereunder, whether or not such activity is pursued for
gain, profit or other pecuniary advantage.
 
(c)           The foregoing restrictions shall not limit or prohibit the
Employee from engaging in passive investment, inactive business ventures and
community, charitable and social activities not interfering with the Employee’s
performance and obligations hereunder. Further, as of the date of this
Agreement, Employee agrees that he will not use Company’s distribution network
systems, employees, or contacts to advance the water bottling and distribution
business in which he has invested.  
 
3.           Compensation.
 
(a)           Base Salary.  As compensation for the services contemplated
herein, Employee shall receive a base salary of One Hundred and Twenty Five
Thousand and 00/100 Dollars ($125,000) per annum for the first year of this
Agreement (“Base Salary”), to be paid in accordance with Company’s then-current
payroll practices and policies, which Base Salary shall be increased to One
Hundred and Thirty Thousand and 00/100 Dollars ($130,000) per annum effective on
the first anniversary of this Agreement, and to One Hundred and Thirty Five
Thousand and 00/100 Dollars ($135,000) per annum effective on the second
anniversary of this Agreement. The Company shall deduct and withhold all
necessary social security and withholding taxes and any other similar sums
required by law from any compensation paid to Employee.  
 
 
 

 
 
 (b)        Commissions.  Employee shall be eligible to earn commission
compensation on a monthly basis in arrears in an amount equal to 2.50% of the
adjusted gross profit from the sale of franchise exclusive products, adjusted
for all deductions from gross profit incurred by the Company, including but not
limited to promotional expense, advertising expense, the cost of all product
samples, and returns. Employee shall earn an additional commission related to
the sale of franchise exclusive products to international locations, to be
calculated in the same manner the domestic commission. The monthly commissions
referenced in this Section shall be calculated and paid, as applicable, within
thirty (30) days of the end of each month, consistent with past practice.
 Employee’s commission compensation eligibility and rate shall be reviewed at
least annually, and, in the discretion of the Company, may be prospectively
adjusted upward from time to time based upon the performance of Employee, the
financial condition of the Company, prevailing industry trends, and such other
factors as Company considers relevant.
 
(c)         Bonus. The Employee shall be eligible for an annual cash bonus,
which shall be determined in good faith by the compensation committee of the
Board in its sole discretion in connection with the annual meeting or other such
time, as the case may be, as determined by such committee.
 
(d)         Change in Control. In the event there is a change of control, as
defined below, of the Company, then the surviving corporation or the acquiring
corporation shall assume the Company’s obligations pursuant to this Agreement,
including any stock or stock option agreements that Employee has with the
Company. In the event any surviving corporation or acquiring corporation refuses
to assume such obligations and/or to substitute similar stock awards for those
outstanding under any agreement between Employee and the Company, then the
Employee shall be entitled to accelerated vesting of all unvested shares subject
to such agreements, if any, such that all shares will be vested and fully
exercisable as of the date of the Change of Control. Change of Control means:
(i) a sale or other disposition of all or substantially all of the assets of the
Company; (ii) a merger or consolidation in which the Company is not the
surviving entity and in which the stockholders of the Company immediately prior
to such consolidation or merger own less than fifty percent (50%) of the
surviving entity’s voting power immediately after the transaction (iii) a
reverse merger in which the Company is the surviving entity but the shares of
Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, and in which the stockholders of the Company immediately
prior to such reverse merger own less than fifty percent (50%) of the Company’s
voting power immediately after the transaction; or (iv) the acquisition,
directly or indirectly by any person or related group of persons (other than the
Company or a person that directly or indirectly controls, is controlled by, or
is under common control with, the Company), of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
50% of the total combined voting power of the Company’s outstanding securities
pursuant to a tender or exchange offer made directly to the Company’s
stockholders.
 
4.           Benefits and Expenses.
 
(a)           Employee Benefits.  Employee shall be eligible to participate in
any employee benefit plans and programs in effect from time to time and
generally made available to similarly situated employees of Company (including
but not limited to the Company’s standard Paid Time Off policy), in a manner
consistent with the terms and conditions of such plan or program, and on a basis
that is commensurate with Employee’s position and duties with Company.  Company
reserves the right to alter, amend, or discontinue any employee benefits at any
time without notice if such alterations, amendments or discontinuances would
also apply to all other similarly situated employees of Company.  In the event
of a conflict between any benefit plan or program and this Agreement, the terms
of this Agreement shall govern.
 
(b)          Expenses.  Company shall pay or reimburse Employee, in accordance
with Company’s then-current reimbursement policy, for any expenses reasonably
incurred by Employee in furtherance of Employee’s duties hereunder upon
submission by Employee of vouchers, receipts, or itemized lists thereof prepared
in compliance with such reimbursement policy and as may be required by Company
in order to permit such payments as proper deductions to Company under the
Internal Revenue Code, as amended.
 
 
 

 
 
5.        Location of Work; Facilities and Support.  Subject to the travel
requirements of Employee’s position, Employee will perform Employee’s duties
hereunder based out of the Kansas City, Kansas metropolitan area, or such other
metropolitan area as approved by Company management from time to time.  Company
shall furnish and pay for all reasonable facilities, equipment, supplies, and
services, including support staff, needed by Employee to perform Employee’s
duties hereunder, and all other similar expenses incurred as a result of this
employment or which are incidental to the performance of Employee’s duties
hereunder, in accordance with the uniform policies of Company; provided,
however, that it is understood that Employee works out of his primary residence
located in the Kansas City, Kansas metropolitan area and nothing in the section
shall require Company to secure additional or alternative office space and/or
assume any responsibility for the cost or any portion thereof of Employee’s
personal residence. Moreover, the ability to make all hiring and staffing
decisions shall remain the authority of senior management of Company at its sole
discretion.
 
6.       Company Policies.  Employee agrees that Employee will comply with other
employee policies applicable to similarly-situated employees of Company.
 
7.           Term.
 
(a)           Unless renewed by the mutual agreement of the Company and the
Employee, the Employment Period shall end on the third anniversary of the
Effective Date; provided, however, that (i) the Employment Period shall
terminate prior to such date upon the Employee’s resignation, death or
Disability (as defined in the following sentence), and (ii) the Employment
Period may be terminated by the Company at any time prior to such date for cause
or without cause.  For purposes of this Agreement “Disability” means any
long-term disability or incapacity which (i) renders the Employee unable to
substantially perform their duties hereunder for one hundred twenty (120) days
during any 12-month period or (ii) is predicted to render the Employee unable to
substantially perform their duties for one hundred twenty (120) days during any
12-month period based, in the case of this clause (ii) only, upon the opinion of
a physician mutually agreed upon by the Company and the Employee, in each case
as determined by the Board (excluding the Employee if they should be a member of
the Board at the time of such determination) in its good faith
judgment; provided, however, that no action shall be taken hereunder that
precludes Employee from making a claim under any separate long-term disability
policy maintained by the Company.  The last day on which Employee is employed by
the Company, whether separation is voluntary or involuntary and is with or
without cause, is referred to as the “Termination Date.”
 
(b)           Except as otherwise required by law (e.g., COBRA) or as
specifically provided herein, all of the Employee’s rights to salary, fringe
benefits and bonuses hereunder (if any) accruing after the Termination Date
shall cease upon the Termination Date.   Under no circumstances will the
Employee be entitled to payment for accrued and unused paid time off upon the
termination of the Employment Period.
 

8.           Nondisclosure.  
 
(a)           Definition and Access.  Employee acknowledges that performance of
Employee’s duties under this Agreement necessarily involves access to and
familiarity with highly sensitive, confidential, and proprietary information of
Company which includes, without limitation, information about Company’s
products, formulations, product strategies, product development and production
processes, customers and prospective customers, the buying patterns and needs of
customers and prospective customers, vendors and suppliers, pricing, quoting,
costing systems, billing and collection procedures, proprietary software and the
source code thereof, financial and accounting data, data processing and
communications, technical data, marketing concepts and strategies, business
plans, mergers and acquisitions, research and development of new or improved
products and services, and general know-how regarding the business of Company
and its products (collectively referred to herein as “Confidential
Information”).
 
 
 

 
 
(b)          Trade Secrets.  Company considers much of its Confidential
Information to constitute trade secrets of Company (“Trade Secrets”) which have
independent value, provide Company with a competitive advantage over its
competitors who do not know the Trade Secrets, and are protected from
unauthorized disclosure under applicable law.  However, whether or not the
Confidential Information constitutes Trade Secrets, Employee acknowledges and
agrees that the Confidential Information is protected from unauthorized
disclosure or use due to Employee’s covenants under this Agreement and
Employee’s fiduciary duties as an employee of Company.
 
(c)           Protections and Obligations.  Employee acknowledges that the
Confidential Information is a valuable, special, and unique asset of Company
such that the unauthorized disclosure or use by unauthorized persons would cause
irreparable damage to the business of Company.  In recognition of the foregoing,
Employee acknowledges and agrees that the Confidential Information is, and shall
at all times remain, the sole and exclusive property of Company.  Employee
further agrees that both during and after the term of this Agreement, Employee
shall not disclose to anyone or use for any purpose any Confidential Information
of Company, except as expressly authorized by Company.  Employee further agrees
that, upon termination of this Agreement, Employee will promptly return to
Company all documents, computer disks and files, and records of any kind, in any
medium, which contain any Confidential Information, including any and all copies
thereof.
 
9.           Development of Intellectual Property.
 
(a)          Definition of Intellectual Property.  As used herein, the term
“Intellectual Property” shall include, without limitation, any inventions,
technological innovations, discoveries, designs, formulas, know-how, processes,
business methods, patents, trademarks, service marks, copyrights, computer
software, ideas, creations, writings, lectures, illustrations, photographs,
motion pictures, scientific and mathematical models, improvements to all such
property, and all recorded material defining, describing or illustrating all
such property, whether in hard copy or electronic form.
 
(b)           Company’s Rights in Intellectual Property.  Employee agrees that
all right, title and interest of every kind and nature, whether now known or
unknown, in and to any Intellectual Property invented, created, written,
developed, conceived or produced by Employee during Employee’s employment with
Company (i) whether using Company’s equipment, supplies, facilities and/or
Confidential Information, (ii) whether alone or jointly with others, (iii)
whether or not contemplated by the terms of Employee’s employment, and (iv)
whether or not during normal working hours, that are within the scope of
Company’s actual or anticipated business operations or that relate to any of
Company’s actual or anticipated products or services are, and shall be, the
exclusive property of Company and shall hereinafter be referred to as “Company
Intellectual Property.”  
 
(c)           Employee’s Obligations.  Employee agrees to take all reasonably
necessary actions to enable Company to obtain, register, perfect and/or
otherwise protect its rights in Company Intellectual Property in the United
States and all foreign countries.  Employee irrevocably waives any “moral
rights,” or other rights with respect to attribution of authorship or integrity
of Company Intellectual Property, that Employee may have under any applicable
law under any legal theory.
 
(i)           Without limiting the generality of the foregoing, Employee hereby
consents and agrees to: (a) promptly and fully disclose to Company any and all
Company Intellectual Property; (b) assign to Company all rights to Company
Intellectual Property without limitation or royalty; and (c) execute all
documents necessary for Company to obtain, register, perfect, or otherwise
protect its rights in Company Intellectual Property.  Consideration for
Employee’s assignment to Company is hereby acknowledged.  In the event Company
is unable, after reasonable effort, to secure Employee’s signature on any
documents necessary to effectuate this provision, Employee hereby irrevocably
designates and appoints Company as Employee’s agent and attorney-in-fact, to act
for and on Employee’s behalf, and to execute any such documents and to do all
other lawfully permitted acts to further the protection of Company Intellectual
Property with the same legal force and effect as if executed by Employee.  
 
 
 

 
 
(ii)           To the extent, if any, that any Company Intellectual Property is
unassignable or that Employee retains any right, title or interest in and to any
Company Intellectual Property, Employee: (a) unconditionally and irrevocably
waives the enforcement of such rights, and all claims and causes of action of
any kind against Company with respect to such rights; (b) agrees, at Company’s
request, to consent to and join in any action to enforce such rights; and (c)
hereby grants to Company a perpetual, irrevocable, fully paid-up, royalty-free,
transferable, sub licensable (through multiple levels of sublicenses), worldwide
right and license to use, reproduce, distribute, display and perform (whether
publicly or otherwise), prepare derivative works of and otherwise modify, make,
have made, sell, offer to sell, import and otherwise use, disclose and exploit
(and have others exercise such rights on behalf of Company) all or any portion
of Company Intellectual Property, in any form or media (now known or later
developed).  The foregoing license includes, without limitation, the right to
make any modifications to Company Intellectual Property regardless of the effect
of such modifications on the integrity of Company Intellectual Property, and to
identify Employee, or not to identify Employee, as one or more authors of or
contributors to Company Intellectual Property or any portion thereof, whether or
not Company Intellectual Property or any portion thereof has been modified.
 
(iii)           Employee agrees to assist Company in connection with any
demands, reissues, oppositions, litigation, controversy or other actions
involving any item of Company Intellectual Property.  
 
(iv)          Employee agrees to undertake the foregoing obligations both during
and after Employee’s employment with Company, without charge, but at Company’s
expense with respect to Employee’s reasonable out-of-pocket costs.  Employee
further agrees that Company may, in its sole discretion, deem Company
Intellectual Property as a Trade Secret, in which case Employee will comply with
the Confidential Information provisions in this Agreement.
 
10.           Acknowledgment of Company’s Goodwill.  Employee acknowledges that
Company has expended and will continue to expend considerable time, effort and
resources to develop and market its products and services, that the
relationships between Company and its employees, independent contractors,
customers, prospective customers, vendors, and suppliers are valuable assets of
Company and key to its success, and that employees of Company establish close
professional relationships with other employees, independent contractors,
customers, vendors, and suppliers of Company in the course of their relationship
with Company, all of which constitute goodwill of Company (“Goodwill”).  
 
11.           Noncompetition.  In order to prevent the improper use of
Confidential Information, Company Intellectual Property and Trade Secrets and
the resulting unfair competition and misappropriation of Goodwill and other
proprietary interests, Employee agrees that while Employee is employed by
Company and for a period of twelve (12) months following termination of
Employee’s employment for any reason whatsoever, whether such termination is
voluntary or involuntary, and regardless of Cause, Employee shall not, directly
or indirectly, individually, with or through his spouse, within any national or
international geographic market area which is/was serviced by Employee on behalf
of Company during Employee’s employment with Company, be involved in any
business activity that is directly or indirectly in competition with any
business activity of Company or any product or service offered, sold or
solicited by Company.
 
12.           Nonsolicitation of Customers.  In order to prevent the improper
use of Confidential Information, Company Intellectual Property and Trade Secrets
and the resulting unfair competition and misappropriation of Goodwill and other
proprietary interests, Employee agrees that while Employee is employed by
Company and for a period of twelve (12) months following the termination of
Employee’s employment for any reason whatsoever, whether such termination is
voluntary or involuntary, and regardless of Cause, Employee will not, directly
or indirectly, on Employee’s own behalf or by aiding any other individual or
entity, call on, solicit the business of, sell to, service, or accept business
from, any of Company’s customers (with whom Employee had personal contact and
did business with during the twelve (12) month period immediately prior to the
termination of Employee’s employment) for the purpose of providing said
customers with products and/or services of the type or character typically
provided to such customers by Company.
 
 
 

 
 
13.           Nonsolicitation of Vendors/Employees.  In order to prevent the
improper use of Confidential Information, Company Intellectual Property and
Trade Secrets and the resulting unfair competition and misappropriation of
Goodwill and other proprietary interests, Employee agrees that while Employee is
employed by Company and for a period of twelve (12) months following the
termination of Employee’s employment for any reason whatsoever, whether such
termination is voluntary or involuntary, and regardless of Cause, Employee will
not, directly or indirectly, on Employee’s own behalf or by aiding any other
individual or entity:
 
(a)           Encourage, discourage, interfere with, or otherwise cause, in any
manner, any business partner, independent contractor, vendor or supplier of
Company to curtail, sever, or alter its relationship or business with Company;
or
 
(b)           Employ or solicit for employment any employee of Company with whom
employee worked and had personal contact while employed by Company, except to
the extent such employment or solicitation for employment is for a business that
is not competitive with the business, products or services offered or provided
by Company and cannot adversely affect Company’s relationship or volume of
business with its customers.
 
14.           Reasonable Restrictions.
 
(a)           Applicable to any Status.  Employee acknowledges and agrees that
the post-employment obligations of this Agreement shall be applicable to
Employee regardless of whether Employee engages in any such competing business
activity directly (or indirectly via personal contacts) as an individual or as a
sole proprietor, stockholder, partner, member, officer, director, employee,
agent, consultant, or independent contractor of any other entity.
 
(b)           Reasonable Restriction.  In signing this Agreement, Employee is
fully aware of the restrictions that this Agreement places upon Employee’s
future employment or contractual opportunities with someone other than Company.
 However, Employee understands and agrees that Employee’s employment by Company,
Employee’s privileged position within Company, and Employee’s access to
Confidential Information and Trade Secrets of Company and Company Intellectual
Property makes such restrictions both necessary and reasonable.  Employee
acknowledges and agrees that the restrictions hereby imposed constitute
reasonable protections of the legitimate business interests of Company and that
they will not unduly restrict Employee’s opportunity to earn a reasonable living
following the termination of Employee’s employment.
 
15.           Remedies.  
 
(a)           Employee acknowledges that compliance with this Agreement is
necessary to protect the business and Goodwill of Company and a breach of this
Agreement will cause irreparable and continuous damage Company for which money
damages may not be adequate.  In addition, the parties agree that, in the event
of a breach or threatened breach to this Agreement, the non-breaching party
shall be entitled to (a) an injunction to prevent the continuation of such harm,
(b) money damages insofar as they can be determined and (c) reasonable
attorneys’ fees and costs.  Nothing in this Agreement, however, shall be
construed to prohibit the non-breaching party from also pursuing any other
remedy, the parties having agreed that all remedies shall be cumulative.  The
obligations contained in this Agreement shall survive any termination of
Employee’s employment, regardless of the reason for the termination.
 
(b)           Because the Employee’s services are unique and because the
Employee has access to certain Confidential Information Company Intellectual
Property, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement.  Therefore, in the event of a breach of
Sections 8, 9, 11, 12 and 13 of this Agreement, the Company and any of its
Affiliates or their successors or assigns may, in addition to other rights and
remedies existing in their favor at law or in equity, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof.
 The Employee agrees not to claim that the Company has adequate remedies at law
for a breach of Sections 8, 9, 11, 12 and 13, as a defense against any attempt
by the Company to obtain the equitable relief described in this Section 15.
 
 
 

 
 
(c)           In addition to the foregoing, and not in any way in limitation
thereof, or in limitation of any right or remedy otherwise available to the
Company, if the Employee violates any provision of the foregoing Sections 8, 9,
11, 12 and 13, any severance payments then or thereafter due from the Company to
the Employee shall be terminated forthwith and the Company’s obligation to pay
and the Employee’s right to receive such severance payments shall terminate and
be of no further force or effect, if and when determined by a court of competent
jurisdiction, in each case without limiting or affecting the Employee’s
obligations (or terminating the Non-Compete Period) under such Sections 8, 9,
11, 12 and 13, or the Company’s other rights and remedies available at law or
equity.
 
16.           Assignability.  This Agreement and any rights, duties and
obligations of the Employee are personal to Employee, and are not assignable by
Employee.  Company shall have the right to assign this Agreement to a successor
in interest.  This Agreement is binding upon, and shall inure to the benefit of,
the parties hereto and the personal representatives and heirs of Employee and
the successors and assigns of Company.
 
17.           Notices.  All notices and other communications provided for in
this Agreement shall be validly given, made or served if in writing and
delivered personally by hand, by a nationally recognized overnight courier
service (i.e., FedEx or United Parcel Service), by United States certified or
registered first class mail, postage prepaid with return receipt requested or by
facsimile transmission.  Each such notice, consent, request, instruction,
approval, demand or other communication shall be effective if delivered
personally by hand or by a nationally recognized overnight courier service, when
delivered at the address specified in this Section; if delivered by United
States certified or registered first class mail, on the date appearing on the
return receipt therefor; and if delivered by facsimile transmission, when such
facsimile transmission is transmitted to the facsimile transmission number
specified in this Section and the appropriate confirmation is received. In the
event that a party is unable to deliver a notice, consent, request, instruction,
approval, demand or other communication due to the inaccuracy of the address or
facsimile transmission number provided by the other party pursuant to this
Section, or the other party’s failure to notify the party of a change of its
address or facsimile transmission number as specified pursuant to this Section,
such notice, consent, request, instruction, approval, demand, or other
communication shall be deemed to be effective upon confirmation by a nationally
recognized overnight courier service of its failure to complete delivery to the
other party’s address as set forth in this Section (or other address duly given
to the party by the other party in accordance with this Section).
 
Addresses and facsimile transmission numbers for notices (unless and until
written notice is given of any other address or facsimile transmission number):
 
 
If to Company, to:
Dayton Judd
5214 S. 136th Street
Omaha, NE 68137
If to Employee, to:
Patrick Ryan
16301 Flint Street
Overland Park, KS 66221

 
18.           Governing Law and Venue.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Nebraska,
without regard to its conflict of laws doctrine.  Each party agrees that any
action by either party to enforce the terms of this Agreement may be brought by
the other party in an appropriate state or federal court in Nebraska and waives
all objections based upon lack of jurisdiction or improper or inconvenient venue
of any such court.
 
 
 

 
 
19.           Entire Agreement.  This Agreement, including the recitals to this
Agreement, which are incorporated herein by this reference, constitutes the
entire agreement of the parties relating to the subject matter of this
Agreement, and supersedes any prior agreements or understandings, written or
oral, between the parties with respect to the subject matter of this Agreement.
 The previous sentence notwithstanding, Employee expressly acknowledges that
Employee may be subject to additional policies and agreements instituted for the
purpose of protecting Company’s Confidential Information and/or Intellectual
Property; as such, Employee expressly acknowledges that all such policies and
agreements shall be used together with this Agreement to protect such interests
of Company to the fullest extent allowed by law.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by all
of the parties to this Agreement.  The failure of any party at any time or times
to require performance of any provision of this Agreement shall in no manner
affect the right of such party at a later time to enforce the same.  No waiver
of any of the provisions of this Agreement shall be deemed, or shall constitute,
a waiver of any other provision, whether or not similar, nor shall any waiver
constitute a continuing waiver.  No waiver shall be binding unless executed in
writing by the party making the waiver.  Employee acknowledges that Employee has
had adequate opportunity to consider and secure legal advice relative to this
Agreement.  
 
20.           Reformation and Severability.  Employee and Company intend and
agree that if a court of competent jurisdiction determines that the scope of any
provision of this Agreement is too broad to be enforced as written, the court
should reform such provisions to such narrower scope as it determines to be
enforceable.  Employee and Company further agree that if any provision of this
Agreement is determined to be unenforceable for any reason, and such provision
cannot be reformed by the court as anticipated above, such provision shall be
deemed separate and severable and the unenforceability of any such provisions
shall not invalidate or render unenforceable any of the remaining provisions
hereof.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
FITLIFE BRANDS, INC.
 
By: /s/ Dayton Judd
Dayton Judd
Chief Executive Officer
 
 
EMPLOYEE
 
By:   /s/ Patrick Ryan
Patrick Ryan
Employee
 
 
